DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 August 2021 has been entered.
Claim Objections
Claims 1, 3, 5, and 18 are objected to because of the following informalities:
Claim 1, line 6: “about 95 to about 20 wt. %” should read “about 20 to about 95 wt. %” because 95 is a larger value than 20.
Claim 3, line 10: “about 95 to about 20 wt. %” should read “about 20 to about 95 wt. %” because 95 is a larger value than 20.
Claim 5, line 5: “about 95 to about 20 wt. %” should read “about 20 to about 95 wt. %” because 95 is a larger value than 20.
Claim 18, line 2: “about 95 to about 25 wt. %” should read “about 25 to about 95 wt. %” because 95 is a larger value than 25.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-12, 14-18, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claim 1, the claim recites “a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5” in lines 7-8. There is no support in the specification as originally filed for this limitation in the claim. While the specification recites “The ratio of isocyanate groups to isocyanate-reactive groups may for example range from about 0.1 to about 5 or from about 0.5 to 2” (instant 
With respect to claim 3, the claim recites “a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5” in lines 11-12. There is no support in the specification as originally filed for this limitation in the claim. While the specification recites “The ratio of isocyanate groups to isocyanate-reactive groups may for example range from about 0.1 to about 5 or from about 0.5 to 2” (instant specification, [0054]), there is no recitation of the word “molar” anywhere in the specification. It is suggested that Applicant remove the word “molar” from the claim.
With respect to claim 5, the claim recites “a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5” in lines 7-8. There is no support in the specification as originally filed for this limitation in the claim. While the specification recites “The ratio of isocyanate groups to isocyanate-reactive groups may for example range from about 0.1 to about 5 or from about 0.5 to 2” (instant specification, [0054]), there is no recitation of the word “molar” anywhere in the specification. It is suggested that Applicant remove the word “molar” from the claim.
Claims 7-12, 14-18, and 22 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their ultimate dependency on claim 1.
Claims 20-21 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their ultimate dependency on claim 3.
Claim 6 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, due to its ultimate dependency on claim 5.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-12, 14-18, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claim recites “a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5” in lines 7-8. It is unclear if this means the ratio is from about 2 to exactly 5, or from about 2 to about 5. Based off [0054] of the instant specification, which discloses “The ratio of isocyanate groups to isocyanate-reactive groups may for example range from about 0.1 to about 5”, the claim has been interpreted as if the claim states the molar ratio is “from about 2 to about 5”. 
With respect to claim 3, 
With respect to claim 5, the claim recites “a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5” in lines 7-8. It is unclear if this means the ratio is from about 2 to exactly 5, or from about 2 to about 5. Based off [0054] of the instant specification, which discloses “The ratio of isocyanate groups to isocyanate-reactive groups may for example range from about 0.1 to about 5”, the claim has been interpreted as if the claim states the molar ratio is “from about 2 to about 5”.
Claims 7-12, 14-18, and 22 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their ultimate dependency on claim 1.
Claims 20-21 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their ultimate dependency on claim 3.
Claim 6 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, due to its ultimate dependency on claim 5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5-8, 10-12, 14-18, 20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Killilea et al. (WO 2007/089913 A1, “Killilea”) in view of Milic (US 7,034,072 B2) and Larson et al. (US 6,153,690, “Larson”).
With respect to claims 1, 5-6, 11-12, and 18, Killilea discloses a coated article, comprising a cement fiberboard substrate and a coating system applied to the substrate. The coating system comprises: (i) at least one acid-functional alkali-soluble polymer, (ii) at least one water-soluble silicate salt, and (iii) water (Abstract). The coating system contains about 10-35 wt% of the one or more water-soluble silicate salts (salt of silicic acid) ([0043]), corresponding to the presently claimed water-soluble salt of an acid. The water is present in an amount of about 50-85 wt% ([0044]), and thus the coating system is an aqueous coating system. The acid-functional alkali-soluble polymer is a water-dispersible polymer and includes polyurethanes ([0030]). The coating may contain additional ingredients including latex polymers and water-
Killilea does not disclose wherein a water-dispersible polymer polyisocyanate, nor wherein a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5, nor wherein the water-dispersed polyisocyanate and the water-soluble inorganic or the water-soluble monomeric or the oligomeric organic acid or the water-soluble salt contain on a solids basis about 80 to about 95 wt% of the water-dispersed polyisocyanate.
Milic teaches an aqueous coating composition comprising an aqueous dispersion of polyurethane and having 5-40 wt% of a water-dispersible polyisocyanate that may be blocked or unblocked and act as crosslinking agents (Col. 1, lines 49-52, 58-61; Col. 3, lines 26-27, 45-46). The coating is used in industrial fields (Col. 1, lines 13-14) and provides robust, stable, workable, and repairable coatings (Col. 2, lines 12-13).
Killilea and Milic are analogous inventions in the field of aqueous coatings for substrates in the industrial field.
It would have been obvious to one of ordinary skill in the art before the invention was made to use 5-40 wt% of a water-dispersible polyisocyanate taught by Milic in the coating of Killilea in order to provide a coating that is robust, stable, workable, and repairable (Milic, Col. 2, lines 12-13).
Killilea in view of Milic does not disclose wherein a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5.
Larson teaches a waterborne polymer made from an isocyanate and isocyanate-reactive acrylic polymer (Abstract; Col. 3, lines 15-20). The isocyanate-reactive acrylic polymer is an emulsion polymer (Col. 3, lines 25-28, 51-61). Larson further teaches a stoichiometric ratio, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups is from 0.5 to 5; when the stoichiometric ratio is above 5, adverse effects on water sensitivity, shelf stability, impact resistance, and solvent resistance are seen; when the stoichiometric ratio is below 0.5, no enhancement in water sensitivity, shelf stability, impact resistance, and solvent resistance is seen (Col. 6, lines 30-52). The ratio taught by Larson overlaps with that presently claimed.
Killilea in view of Milic and Larson are analogous inventions in the field of isocyanates reacted with acrylic emulsified polymers.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the coating of Killilea in view of Milic to have a stoichiometric, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups of 2 to 5 as taught by Larson in order to provide a coating having good water sensitivity, shelf stability, impact resistance, and solvent resistance (Larson, Col. 6, lines 30-52).
Regarding the water-dispersed polyisocyanate and water-soluble salt containing on a solids basis about 80 to about 95 wt% of the water-dispersed polyisocyanate, Killilea discloses the amount of silicate salt is 10-35 wt% ([0043]) and Milic teaches the use of 5-40 wt% water-dispersed polyisocyanate. Thus, on a solids 
With respect to claims 3 and 20, Killilea discloses a coated article, comprising a cement fiberboard substrate and a coating system applied to the substrate. The coating system comprises: (i) at least one acid-functional alkali-soluble polymer, (ii) at least one water-soluble silicate salt, and (iii) water (Abstract). The coating system contains about 10-35 wt% of the one or more water-soluble silicate salts (salt of silicic acid) ([0043]), corresponding to the presently claimed water-soluble salt of an acid. The water is present in an amount of about 50-85 wt% ([0044]), and thus the coating system is an aqueous coating system. The acid-functional alkali-soluble polymer is a water-dispersible polymer and includes polyurethanes ([0030]). The coating may contain additional ingredients including latex polymers and water-dispersible polymers that are not alkali-soluble ([0033]). The latex polymer is an acrylate polymer containing OH groups and acetoacetoxy groups ([0034]). The coating composition may contain 20-95 wt% of a multistage latex polymer ([0040]), which may be up to 95 wt% soft stage polymer (non-alkali soluble) ([0038-0039]). The latex polymer corresponds to the presently claimed isocyanate-reactive compound. The coating is applied to cement fiberboard substrates (Abstract, [0004]). The article can be prepared by applying the coating system as multiple compositions, wherein the applied coating composition can be dried to remove at least a portion of the water prior to the addition of one or more additional coating compositions ([0058]). The first coating composition would read on the aqueous solution, the second coating composition would read on the aqueous coating composition, and the outer coating composition would read on the composition 
Killilea does not disclose wherein a water-dispersible polymer polyisocyanate, nor wherein a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5, nor wherein the water-dispersed polyisocyanate and the water-soluble inorganic or the water-soluble monomeric or the oligomeric organic acid or the water-soluble salt contain on a solids basis about 80 to about 95 wt% of the water-dispersed polyisocyanate.
Milic teaches an aqueous coating composition comprising an aqueous dispersion of polyurethane and having 5-40 wt% of a water-dispersible polyisocyanate that may be blocked or unblocked and act as crosslinking agents (Col. 1, lines 49-52, 58-61; Col. 3, lines 26-27, 45-46). The coating is used in industrial fields (Col. 1, lines 13-14) and provides robust, stable, workable, and repairable coatings (Col. 2, lines 12-13).
Killilea and Milic are analogous inventions in the field of aqueous coatings for substrates in the industrial field.
It would have been obvious to one of ordinary skill in the art before the invention was made to use 5-40 wt% of a water-dispersible polyisocyanate taught by Milic in the coating of Killilea in order to provide a coating that is robust, stable, workable, and repairable (Milic, Col. 2, lines 12-13).
Killilea and Milic does not disclose wherein a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5
Larson teaches a waterborne polymer made from an isocyanate and isocyanate-reactive acrylic polymer (Abstract; Col. 3, lines 15-20). The isocyanate-reactive acrylic polymer is an emulsion polymer (Col. 3, lines 25-28, 51-61). Larson further teaches a stoichiometric ratio, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups is from 0.5 to 5; when the stoichiometric ratio is above 5, adverse effects on water sensitivity, shelf stability, impact resistance, and solvent resistance are seen; when the stoichiometric ratio is below 0.5, no enhancement in water sensitivity, shelf stability, impact resistance, and solvent resistance is seen (Col. 6, lines 30-52). The ratio taught by Larson overlaps with that presently claimed.
Killilea in view of Milic and Larson are analogous inventions in the field of isocyanates reacted with acrylic emulsified polymers.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the coating of Killilea in view of Milic to have a stoichiometric, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups of 2 to 5 as taught by Larson in order to provide a coating having good water sensitivity, shelf stability, impact resistance, and solvent resistance (Larson, Col. 6, lines 30-52).
Regarding the water-dispersed polyisocyanate and water-soluble salt containing on a solids basis about 80 to about 95 wt% of the water-dispersed polyisocyanate, Killilea discloses the amount of silicate salt is 10-35 wt% ([0043]) and Milic teaches the use of 5-40 wt% water-dispersed polyisocyanate. Thus, on a solids 
With respect to claims 7 and 10, Killilea discloses the silicate salts may be sodium, potassium, or ammonium silicates ([0043]), i.e. salts of an inorganic acid.
With respect to claim 8, Killilea discloses the composition may comprise an anionic emulsifier, i.e. surfactant, such as compounds including salts of organic acids such as potassium stearate ([0028]).
With respect to claims 14-15, Killilea discloses the isocyanate-reactive latex (emulsion) polymer ([0034]) as set forth above.
With respect to claim 16, Killilea discloses the isocyanate-reactive acrylic latex polymer ([0034]) as set forth above.
With respect to claim 17, Killilea discloses the isocyanate-reactive latex (emulsion) polymer is prepared with an alkali-soluble polymer ([0038]), i.e. is stabilized by an alkali-soluble polymer.
With respect to claim 22, Killilea discloses the isocyanate-reactive latex polymer is an acrylate polymer containing acetoacetoxy groups ([0034]) as set forth above.

Claims 9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a)Killilea et al. (WO 2007/089913 A1, “Killilea”) in view of Milic (US 7,034,072 B2) and Larson et al. (US 6,153,690, “Larson”) as applied to claims 1 and 3 above, and optionally further in view of Vetter et al. (US 2008/0199725 A1, “Vetter”).
With respect to claim 9, Killilea discloses the composition may comprise an anionic emulsifier, i.e. surfactant, such compounds including salts of phosphorus acids such as ammonium or sodium salts of phosphate esters of ethoxylated nonylphenol ([0028]).
Killilea in view of Milic and Larson does not disclose the aqueous coating composition comprising a phosphorous acid or its salt.
However, Vetter discloses a cement fiberboard substrate that is treated with an aqueous solution containing at least one phosphorous acid or salt of a phosphorous acid, and overcoated with a sealer, primer, or topcoat that also comprises at least one phosphorous acid or salt thereof (Abstract).
Therefore, if it was determined that the phosphate ester salt of Killilea in view of Milic and Larson did not meet the presently claimed phosphorous acid or salt, it would have been obvious to one of ordinary skill in the art to include a phosphorous acid or salt of Vetter in the coating composition of Killilea in view of Milic and Larson, in order to gain the benefit of improved adhesion to burnished regions and edges as taught by Vetter ([0006-0008], [0039]).
Regarding claim 21, Killilea discloses the coating system is coated over at least one major surface of the substrate with the coating system and up to four minor surfaces including any edges ([0060-0061]).
Killilea in view of Milic and Larson does not explicitly disclose that the minor surfaces may be burnished regions.
However, Vetter discloses that burnished regions typically occur during sawing fiber cement products, are proximate to corners and edges, and are in particular need of additional adhesion from pre-coats ([0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to particularly apply the coating system of Killilea in view of Milic and Larson to burnished regions of the substrate in order to gain the benefit of improved adhesion as taught by Vetter ([0039]).

Claims 1, 3, 5-8, 10-12, 14-18, 20, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Killilea et al. (WO 2007/089913 A1, “Killilea”) in view of Kita et al. (US 2009/0104447 A1, “Kita”) and Larson et al. (US 6,153,690, “Larson”).
With respect to claims 1, 5-6, 11-12, and 18, Killilea discloses a coated article, comprising a cement fiberboard substrate and a coating system applied to the substrate. The coating system comprises: (i) at least one acid-functional alkali-soluble polymer, (ii) at least one water-soluble silicate salt, and (iii) water (Abstract). The coating system contains about 10-35 wt% of the one or more water-soluble silicate salts (salt of silicic acid) ([0043]), corresponding to the presently claimed water-soluble salt of an acid. The water is present in an amount of about 50-85 wt% ([0044]), and thus the coating system is an aqueous coating system. The acid-functional alkali-soluble polymer is a water-dispersible polymer and includes polyurethanes ([0030]). The coating may contain additional ingredients including latex polymers and water-dispersible polymers that are not alkali-soluble ([0033]). The latex polymer is an acrylate 
Killilea does not disclose wherein a water-dispersible polymer polyisocyanate, nor wherein a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5, nor wherein the water-dispersed polyisocyanate and the water-soluble inorganic or the water-soluble monomeric or the oligomeric organic acid or the water-soluble salt contain on a solids basis about 80 to about 95 wt% of the water-dispersed polyisocyanate.
Kita teaches a coating composition made from an acrylic copolymer and a blocked isocyanate compound (Abstract). The isocyanate compound is present in an amount of 5-50% in order to provide sufficient adhesion to the base, good flexibility, minimal cracking, and good durability against environmental changes ([0082]).
Killilea and Kita are analogous inventions in the field of acrylic resin coating compositions.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the coating of Killilea to contain an isocyanate compound in an amount taught by Kita in order to provide a coating having sufficient adhesion to the base, good flexibility, minimal cracking, and good durability against environmental changes (Kita, [0082]).
Killilea in view of Kita does not disclose wherein a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5.
Larson teaches a waterborne polymer made from an isocyanate and isocyanate-reactive acrylic polymer (Abstract; Col. 3, lines 15-20). The isocyanate-reactive acrylic polymer is an emulsion polymer (Col. 3, lines 25-28, 51-61). Larson further teaches a stoichiometric ratio, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups is from 0.5 to 5; when the stoichiometric ratio is above 5, adverse effects on water sensitivity, shelf stability, impact resistance, and solvent resistance are seen; when the stoichiometric ratio is below 0.5, no enhancement in water sensitivity, shelf stability, impact resistance, and solvent resistance is seen (Col. 6, lines 30-52). The ratio taught by Larson overlaps with that presently claimed.
Killilea in view of Kita and Larson are analogous inventions in the field of isocyanates reacted with acrylic emulsified polymers.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the coating of Killilea in view of Kita to have a stoichiometric, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups of 2 to 5 as taught by Larson in order to provide a coating having good water sensitivity, shelf stability, impact resistance, and solvent resistance (Larson, Col. 6, lines 30-52).
Regarding the water-dispersed polyisocyanate and water-soluble salt containing on a solids basis about 80 to about 95 wt% of the water-dispersed polyisocyanate, Killilea discloses the amount of silicate salt is 10-35 wt% ([0043]) and Kita teaches the use of 5-50 wt% polyisocyanate. Thus, on a solids basis there is 12.5% 
With respect to claims 3 and 20, Killilea discloses a coated article, comprising a cement fiberboard substrate and a coating system applied to the substrate. The coating system comprises: (i) at least one acid-functional alkali-soluble polymer, (ii) at least one water-soluble silicate salt, and (iii) water (Abstract). The coating system contains about 10-35 wt% of the one or more water-soluble silicate salts (salt of silicic acid) ([0043]), corresponding to the presently claimed water-soluble salt of an acid. The water is present in an amount of about 50-85 wt% ([0044]), and thus the coating system is an aqueous coating system. The acid-functional alkali-soluble polymer is a water-dispersible polymer and includes polyurethanes ([0030]). The coating may contain additional ingredients including latex polymers and water-dispersible polymers that are not alkali-soluble ([0033]). The latex polymer is an acrylate polymer containing OH groups and acetoacetoxy groups ([0034]). The coating composition may contain 20-95 wt% of a multistage latex polymer ([0040]), which may be up to 95 wt% soft stage polymer (non-alkali soluble) ([0038-0039]). The latex polymer corresponds to the presently claimed isocyanate-reactive compound. The coating is applied to cement fiberboard substrates (Abstract, [0004]). The article can be prepared by applying the coating system as multiple compositions, wherein the applied coating composition can be dried to remove at least a portion of the water prior to the addition of one or more additional coating compositions ([0058]). The first coating composition would read on the aqueous solution, the second coating composition would read on the aqueous coating composition, and the outer coating composition would read on the composition 
Killilea does not disclose wherein a water-dispersible polymer polyisocyanate, nor wherein a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5, nor wherein the water-dispersed polyisocyanate and the water-soluble inorganic or the water-soluble monomeric or the oligomeric organic acid or the water-soluble salt contain on a solids basis about 80 to about 95 wt% of the water-dispersed polyisocyanate.
Kita teaches a coating composition made from an acrylic copolymer and a blocked isocyanate compound (Abstract). The isocyanate compound is present in an amount of 5-50% in order to provide sufficient adhesion to the base, good flexibility, minimal cracking, and good durability against environmental changes ([0082]).
Killilea and Kita are analogous inventions in the field of acrylic resin coating compositions.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the coating of Killilea to contain an isocyanate compound in an amount taught by Kita in order to provide a coating having sufficient adhesion to the base, good flexibility, minimal cracking, and good durability against environmental changes (Kita, [0082]).
Killilea in view of Kita does not disclose wherein a molar ratio of the isocyanate groups to the isocyanate-reactive groups that ranges from about 2 to 5.
Larson teaches a waterborne polymer made from an isocyanate and isocyanate-reactive acrylic polymer (Abstract; Col. 3, lines 15-20). The isocyanate-reactive acrylic polymer is an emulsion polymer (Col. 3, lines 25-28, 51-61). Larson further teaches a stoichiometric ratio, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups is from 0.5 to 5; when the stoichiometric ratio is above 5, adverse effects on water sensitivity, shelf stability, impact resistance, and solvent resistance are seen; when the stoichiometric ratio is below 0.5, no enhancement in water sensitivity, shelf stability, impact resistance, and solvent resistance is seen (Col. 6, lines 30-52). The ratio taught by Larson overlaps with that presently claimed.
Killilea in view of Kita and Larson are analogous inventions in the field of isocyanates reacted with acrylic emulsified polymers.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the coating of Killilea in view of Kita to have a stoichiometric, i.e. molar ratio, of isocyanate functional groups to isocyanate-reactive functional groups of 2 to 5 as taught by Larson in order to provide a coating having good water sensitivity, shelf stability, impact resistance, and solvent resistance (Larson, Col. 6, lines 30-52).
Regarding the water-dispersed polyisocyanate and water-soluble salt containing on a solids basis about 80 to about 95 wt% of the water-dispersed polyisocyanate, Killilea discloses the amount of silicate salt is 10-35 wt% ([0043]) and Kita teaches the use of 5-50 wt% polyisocyanate. Thus, on a solids basis there is 12.5% 
With respect to claims 7 and 10-11, Killilea discloses the silicate salts may be sodium, potassium, or ammonium silicates ([0043]), i.e. salts of an inorganic acid.
With respect to claim 8, Killilea discloses the composition may comprise an anionic emulsifier, i.e. surfactant, such as compounds including salts of organic acids such as potassium stearate ([0028]).
With respect to claims 14-15, Killilea discloses the isocyanate-reactive latex (emulsion) polymer ([0034]) as set forth above.
With respect to claim 16, Killilea discloses the isocyanate-reactive acrylic latex polymer ([0034]) as set forth above.
With respect to claim 17, Killilea discloses the isocyanate-reactive latex (emulsion) polymer is prepared with an alkali-soluble polymer ([0038]), i.e. is stabilized by an alkali-soluble polymer.
With respect to claim 22, Killilea discloses the isocyanate-reactive latex polymer is an acrylate polymer containing acetoacetoxy groups ([0034]) as set forth above.

Claims 9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a)Killilea et al. (WO 2007/089913 A1, “Killilea”) in view of Kita et al. (US 2009/0104447 A1, “Kita”) and Larson et al. (US 6,153,690, “Larson”) as applied to claims 1 and 3 above, and optionally further in view of Vetter et al. (US 2008/0199725 A1, “Vetter”).
With respect to claim 9, Killilea discloses the composition may comprise an anionic emulsifier, i.e. surfactant, such compounds including salts of phosphorus acids such as ammonium or sodium salts of phosphate esters of ethyoxylated nonylphenol ([0028]).
Killilea in view of Kita and Larson does not disclose the aqueous coating composition comprising a phosphorous acid or its salt.
However, Vetter discloses a cement fiberboard substrate that is treated with an aqueous solution containing at least one phosphorous acid or salt of a phosphorous acid, and overcoated with a sealer, primer, or topcoat that also comprises at least one phosphorous acid or salt thereof (Abstract).
Therefore, if it was determined that the phosphate ester salt of Killilea in view of Kita and Larson did not meet the presently claimed phosphorous acid or salt, it would have been obvious to one of ordinary skill in the art to include a phosphorous acid or salt of Vetter in the coating composition of Killilea in view of Kita and Larson, in order to gain the benefit of improved adhesion to burnished regions and edges as taught by Vetter ([0006-0008], [0039]).
With respect to claim 21, Killilea discloses the coating system is coated over at least one major surface of the substrate with the coating system and up to four minor surfaces including any edges ([0060-0061]).
Killilea in view of Kita and Larson does not explicitly disclose that the minor surfaces may be burnished regions.
However, Vetter discloses that burnished regions typically occur during sawing fiber cement products, are proximate to corners and edges, and are in particular need of additional adhesion from pre-coats ([0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to particularly apply the coating system of Killilea in view of Kita and Larson to burnished regions of the substrate in order to gain the benefit of improved adhesion as taught by Vetter ([0039]).

Response to Arguments
Due to the amendment to claims 14-17 and 22, the claim objections to claims 14-17 and 22 are withdrawn.
Due to the amendments to claims 15 and 17, the duplicate claim warnings of claims 15 and 17 are withdrawn.
Applicant’s arguments filed 20 August 2021 regarding the pre-AIA  35 U.S.C. 103(a) rejections have been fully considered, but they are not persuasive.
Applicant argues the prior art does not disclose nor suggest that the water-dispersed polyisocyanate and the water-soluble inorganic or the water-soluble monomeric or the oligomeric organic acid or the water-soluble salt contain on a basis about 80 to about 95 wt% of the water-dispersed polyisocyanate. The examiner respectfully disagrees.
The examiner acknowledges that while the previous rejections of record over Killilea, Larson, and Vetter do not explicitly disclose this limitation, the references were 
As set forth in the above rejections, Milic teaches an aqueous coating composition comprising an aqueous dispersion of polyurethane and having 5-40 wt% of a water-dispersible polyisocyanate that may be blocked or unblocked and act as crosslinking agents (Col. 1, lines 49-52, 58-61; Col. 3, lines 26-27, 45-46). The coating is used in industrial fields (Col. 1, lines 13-14) and provides robust, stable, workable, and repairable coatings (Col. 2, lines 12-13).
Killilea and Milic are analogous inventions in the field of aqueous coatings for substrates in the industrial field.
It would have been obvious to one of ordinary skill in the art before the invention was made to use 5-40 wt% of a water-dispersible polyisocyanate taught by Milic in the coating of Killilea in order to provide a coating that is robust, stable, workable, and repairable (Milic, Col. 2, lines 12-13).
Therefore, for the reasons set forth in the above rejections, Killilea in view of Milic and Larson discloses the present invention of claims 1, 3, and 5.
Further, as set forth in the above rejections, Kita teaches a coating composition made from an acrylic copolymer and a blocked isocyanate compound (Abstract). The isocyanate compound is present in an amount of 5-50% in order to provide sufficient adhesion to the base, good flexibility, minimal cracking, and good durability against environmental changes ([0082]).
Killilea and Kita are analogous inventions in the field of acrylic resin coating compositions.
It would have been obvious to one of ordinary skill in the art before the invention was made to modify the coating of Killilea to contain an isocyanate compound in an amount taught by Kita in order to provide a coating having sufficient adhesion to the base, good flexibility, minimal cracking, and good durability against environmental changes (Kita, [0082]).
Therefore, for the reasons set forth in the above rejections, Killilea in view of Kita and Larson discloses the present invention of claims 1, 3, and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEVEN A RICE/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787